DISMISS; Opinion Filed April 22, 2020




                                       In The
                            Court of Appeals
                     Fifth District of Texas at Dallas
                               No. 05-19-00985-CR

           MANOLO BERNAL MARTINEZ-ROMERO, Appellant
                             V.
                 THE STATE OF TEXAS, Appellee

               On Appeal from the 203rd Judicial District Court
                            Dallas County, Texas
                    Trial Court Cause No. F13-12775-P

                        MEMORANDUM OPINION
                  Before Justices Schenck, Molberg, and Nowell
                           Opinion by Justice Schenck
      Before the Court is appellant’s April 17, 2020 motion to withdraw his appeal,

signed by appellant and his counsel. See TEX. R. APP. P. 42.2(a). We grant the motion

and dismiss this appeal.




                                           /David J. Schenck/
                                           DAVID J. SCHENCK
Do Not Publish                             JUSTICE
TEX. R. APP. P. 47.2(b)
190985F.U05
                           Court of Appeals
                    Fifth District of Texas at Dallas
                                 JUDGMENT

MANOLO BERNAL MARTINEZ-                      On Appeal from the 203rd Judicial
ROMERO, Appellant                            District Court, Dallas County, Texas
                                             Trial Court Cause No. F13-12775-P.
No. 05-19-00985-CR          V.               Opinion delivered by Justice
                                             Schenck. Justices Molberg and
THE STATE OF TEXAS, Appellee                 Nowell participating.

      Based on the Court’s opinion of this date, we DISMISS this appeal.


Judgment entered this 22nd day of April, 2020.




                                       –2–